Citation Nr: 0331418	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-14 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for maxillary 
sinusitis.

2.	Entitlement to service connection for asthma.

3.	Entitlement to service connection for a bladder 
disorder, to include urinary tract infections and 
urinary frequency and incontinence.

4.	Entitlement to service connection for pelvic 
inflammatory disease.

5.	Entitlement to service connection for recurrent pelvic 
and gynecological infections.

6.	Entitlement to service connection for endometriosis.

7.	Entitlement to service connection for interstitial 
cystitis and chronic cystitis.

8.	Entitlement to service connection for a prolapsed uterus 
and vagina (claimed as pelvic organ prolapse).

9.	Entitlement to service connection for back problems, 
traumatic and secondary to epidural injection.

10.	Entitlement to service 
connection for residuals of a Chlamydia infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
August 1984 and from February 1985 to March 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an October 2002 signed statement, the veteran requested to 
testify at a videoconference hearing at the RO with a Member 
of the Board in Washington, D.C.  However, according to a 
December 2002 Report of Contact (VA Form 119) from the 
veteran's accredited service representative, she no longer 
wishes to testify at a hearing.  As such, the Board believes 
all due process requirements have been met with regard to the 
hearing request.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir.2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the AOJ (agency of original jurisdiction) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The record reflects that, in September 2002, the veteran 
submitted a lengthy written statement dated that month from 
R.A.R., M.D., who evidently had treated the veteran on active 
duty.  The statement indicates that Dr. R. reviewed the 
veteran's service medical records, dated from 1982 to 1986, 
and post-service treatment records, dated from 1991 to 1998.  
Dr. R. noted that the veteran is service-connected for 
allergic rhinitis, and that medicines to treat asthma were 
prescribed in service for her allergic rhinitis which 
resolved the symptomatic episodes.  The physician opined that 
the veteran is asthmatic, and that the condition was apparent 
when she was on active duty.  

Further, after analyzing the veteran's medical records, Dr. 
R. also opined that it "is highly probable that 
endometriosis was in fact present in 1982".  Dr. R. observed 
that pelvic inflammatory disease (PID) and recurrent pelvic 
and gynecologic infections and prior surgery could also cause 
chronic pelvic pain.  Dr. R. stated, "one cannot exclude 
pelvic inflammatory disease and the recurrent pelvic and 
gynecologic infections as contributing to the chronic pelvic 
pain, abdominal pain and dyspareunia seen with the complaints 
originating in 1982."  Dr. R. observed that bladder problems 
with recurrent urinary tract infections and urinary frequency 
could occur secondary to prolapse of the bladder.  Upon 
review of the veteran's medical records, Dr. R. said that 
"the history suggest[s] the presence of asthma in 1982 and 
therefore a chronic, long-standing exposure of increased 
intra-abdominal pressure and an increased load on the pelvic 
floor has been established[in] this patient."  In sum, Dr. 
R. opined, "the medical records do indicate that asthma, 
pelvic inflammatory disease [and] recurrent pelvic and 
gynecologic infections were present as early as 1982 and some 
of these entities did in fact contribute to the development 
of other medical conditions such as bladder prolapse as well 
as uterine and vaginal vault proplapse." 

In light of Dr. R.'s statement regarding the etiology of 
several of the veteran's claimed disorders, but given the 
fact that the doctor did not have the opportunity to examine 
the veteran, the Board believes that the veteran should 
undergo further VA examinations to clarify the etiology of 
her claimed disorders.  While the record reflects that the 
veteran underwent VA examinations in December 2001 and 
January 2002, in light of Dr. R.'s statements, new VA 
examinations are warranted.  

Additionally, the Board notes that the veteran seeks service 
connection for a back disorder that she contends is related 
to an epidural procedure.  Service medical records indicate 
that, in October 1981, the veteran was seen for complaints of 
low back pain after a fall when she landed on her bottom.  
Back paraspinal muscle spasm in the lumbar spinal region was 
noted, and the assessment was low back strain.  The records 
further indicate that, in August 1982, the veteran received 
epidural anesthesia when she underwent a caesarean section 
delivery.  After the delivery, mild right leg pain was noted 
but back problems were not reported.  When examined for 
enlistment in January 1985, there were no findings of a back 
abnormality.  The recent January 2002 VA examination report 
reflects the veteran's complaints of low back pain, but 
findings included essentially full range of motion without 
pain, no tenderness or abnormality and right paravertebral 
muscle spasms.  X-rays were negative.  The pertinent 
diagnosis was chronic back strain.  However, the VA examiner 
did not comment on the etiology of the veteran's back spasms, 
and the Board believes this should be done.

The record also reflects that the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000 
regarding this matter.  Although the RO advised the veteran 
of the VCAA in a letter dated in October 2001, she was only 
given 30 days within which to submit additional evidence.  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), the Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in DAV v. Secretary, supra.  The Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  That analysis would 
appear to apply as well to the 60-day deadline period 
provided by the RO in the present case.  Therefore, since 
this case is being remanded for additional development, the 
RO should take this opportunity to comply with the 
aforementioned judicial precedent.  

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  Such notice 
should specifically apprise the veteran of 
the evidence and information necessary to 
substantiate her claims and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.

2.	The veteran should be requested to provide 
the names and addresses of all VA and non-
VA medical providers who have treated her 
for the disorders at issue since May 2001.  
The RO should then request all pertinent 
medical records from these medical 
providers.

3.	The veteran should be scheduled for all 
appropriate VA examinations (e.g., 
gynecologic, urologic, pulmonary, 
orthopedic) to determine the etiology of 
any maxillary sinusitis, asthma, bladder 
problems including urinary tract 
infections and urinary frequency and 
incontinence, PID, endometriosis, 
recurrent pelvic and gynecological 
infections, interstitial cystitis and 
chronic cystitis, prolapsed uterus and 
vagina (pelvic organ prolapse), back 
disorder and residuals of a Chlamydia 
infection found to be present.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner(s) is 
(are) requested to provide an opinion 
concerning the etiology of any maxillary 
sinusitis, asthma, bladder problems 
including urinary tract infections and 
urinary frequency and incontinence, PID, 
endometriosis, recurrent pelvic and 
gynecological infections, interstitial 
cystitis and chronic cystitis, prolapsed 
uterus and vagina (pelvic organ prolapse), 
back disorder or residuals of a Chlamydia 
infection found to be present, to include 
whether it is at least as likely as not 
(i.e., at least a 50-50-probability) that 
any currently diagnosed maxillary 
sinusitis, asthma, bladder problems 
including urinary tract infections and 
urinary frequency and incontinence, PID, 
endometriosis, recurrent pelvic and 
gynecological infections, interstitial 
cystitis and chronic cystitis, prolapsed 
uterus and vagina (pelvic organ prolapse), 
back disorder, or residuals of a Chlamydia 
infection was caused by military service, 
including the findings noted in the 
veteran's service medical records (or 
caused by a service-connected disability), 
including entries in 1981 (back), 1982 
(caesarean section), 1983 (allergy testing 
and maxillary problems), 1985 (allergic 
rhinitis), 1982-1985 (complaints of 
abdominal pain, dyspareunia, urinary 
frequency and urgency, pelvic pain and 
vaginal discharge, especially in 1982 with 
caesarean section complicated by 
endometritis and pelvic thrombophlebitis; 
urinary problems especially in June 1983); 
and in 1986 (Chlamydia), or whether such 
an etiology or relationship as to each 
disorder is unlikely (i.e., less than a 
50-50 probability).   The examiner(s) is 
(are) particularly requested to address 
the opinions expressed in the lengthy 
September 2002 written statement from 
Dr. Rhea A. Rogers.  A rationale should be 
provided for all opinions offered.  The 
veteran's claims files should be made 
available to the examiner(s) prior to 
examination and the examination report(s) 
should indicate if her medical records 
were reviewed.

4.	Thereafter, the RO should readjudicate the 
veteran's claims for service connection 
for all the disorders in issue.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
February 2003 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).

